Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the Appeal Brief filed on 11/01/2021.

Response to Arguments

2.	Applicant’s arguments filed on 11/01/2021 have been fully considered and they are persuasive.
	Specifically the Applicant has indicated that in paragraph [0057] describes “determine a preferred type processor by which the code would be most efficiently implemented” and in paragraph [0060] describes “this is done for each portion of the code where it is determined the type of processor which may be most suitable for execution of the specification action; and when the preferred type of processor is among the one or more types of processors that are available within the network device, executable code targeting the preferred type of processor based on the portion of the source code can be generated”. 

3.	The 35 USC 112(a) rejection of claims 1-22 have been withdrawn due to the above remarks filed on the Appeal Brief on 11/01/2021.

4.	Claims 1-22 are allowed.

REASON FOR ALLOWANCE
5.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method/system comprising: for a first portion of a source code: determining that a first processor type is better suited to the first portion than the general purpose processor based at least in part on the determination that the first processor type is available within the network device, generating executable code targeting the first processor type based on the first 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Romero (US 10802855) discloses: one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions; Hardware processor  may be, for example, a general purpose microprocessor. command selections to processor; receiving the first request, generating a source representation of a source code file comprising the source representation of the particular type that was included in the first request, wherein the source code file defines a programming language construct comprising a field of the particular type.

Stone (US 20040111715) discloses: a multi-core processor such as a network processor may entail making determinations such as which processor core will execute particular modules, and may require the programmer to make determinations concerning partitioning of functions, and how best to utilize each processing core. comprise a virtual machine for network processors. Traditionally, a computing device such as a network device may contain a processor, such as a network processor, 

Raghunath (US 8213305) discloses:  By using service based adaptation, the service manager may attempt to schedule the services experiencing heavier loads on the processors that are better suited to execute the particular service. Other services may be scheduled onto less efficient processors. This may ensure that the occasional demand for the other services does not disrupt the service having the heavier load. The less efficient processors should be capable of handling the lighter load for the other services. An example of the first processor type may be the core processor 332 of network processor 320, sometimes referred to as a "slow path" processor. Once the service type and processor type have been selected, the service assignor 404 may use this information to perform reassignment operations.

Griffin (US 8738860) discloses: each processor is coupled to a communication network among the cores. If the initial fetch adds fails (returning a false value), the "slow path" for the read lock is invoked; contain multiple cores (e.g., cores that are general purpose processors), an interface to hardware resources may be provided to accelerate certain operations for which the general purpose processor is inefficient. A few such examples are cryptographic or compression co-processors for network applications.

Title: Quick-Start and XCP on a network processor: Implementation issues and performance evaluation, author: S Hauger et al, published on 2008.

Title: Accelerating Virtual Network Functions with Fast-Slow Path Architecture using eXpress Data Path, author: N Van Tu, published on 2020.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196